DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is the fourth Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 20 December 2021, Applicant amended claim 1 and canceled claims 5-6.  Claims 2-4, 7-8, and 11-19 were cancelled previously by Applicant.  Claims 1, 9, and 10 are pending and under consideration.  
Status of the Rejections
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been modified in view of Applicant’s recent amendments to claim 1.
The rejection of claims 1, 5, 6, and 9 under 35 U.S.C. 102(b) (pre-AIA ) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) (pre-AIA ) as unpatentable over Hinderson (US 2013/0216628 A1) is withdrawn in view of Applicant’s narrowing amendments to claim 1.
All other rejections under 35 U.S.C. 103(a) (pre-AIA ) set forth in the previous Office action (21 July 2021) are withdrawn in view of Applicant’s narrowing amendments to claim 1.
Claim Rejections - 35 U.S.C. 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Applicant recently added the following italicized segment to line 4 of claim 1: “the acetic acid being encapsulated in a nanoparticle.”  That new limitation, however, conflicts with the following limitation, which is recited in lines 1-2 of claim 1: “a solution of acetic acid and hypochlorous acid having a balanced concentration of each so as to achieve a synergistic affect.”  More specifically, lines 1-2 require that both the acetic acid and the hypochlorous acid are together in a solution.  Stated another way, lines 1-2 require that the acetic acid and hypochlorous acid are in solution together.  If the acetic acid is encapsulated in a nanoparticle, as required by line 4, then how can it simultaneously be in solution with the hypochlorous acid, as required by lines 1-2?  The foregoing conflict cannot be reconciled.  Furthermore, wouldn’t the presence of nanoparticles yield a suspension, instead of “a solution,” as presently claimed?  Additionally, it is unclear whether the recited acetic acid concentration of “approximately 2.0 wt%” is by weight of the nanoparticle or by weight of the solution.  Consequently, the scope of claim 1 cannot be ascertained to a reasonable degree of certainty by a person having ordinary skill in the art.  In sum, claim 1 and both claims depending thereon (claims 9 and 10) are indefinite.  
Conclusion
Claims 1, 9, and 10 are rejected.  
No claim is allowed.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/P.A./
17 March 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611